Title: Thomas Jefferson to Thomas Eston Randolph, 18 June 1816
From: Jefferson, Thomas
To: Randolph, Thomas Eston


          
            
              Dear Sir
              Monticello June 18. 16.
            
            I have subjoined to the lease an acknolegement that the rent of the next year is payable in flour as you desired. I wish I could, even by possibility postpone the October payment to January. but I shall not have one Dollar through the remainder of this year but the rent of the mill, having exhausted all other funds, even of credit, in the purchase of corn, and oats, by the total failure of my overseers both here & in Bedford the last year, and I have more still to buy. I hope I shall not live to see such another year. but I trust you will find no difficulty in delivering the 1st quarter’s rent at the mill, and I will see to the getting it down.
            The balance of rent to Apr. 1. since you rendered the account is by subsequent credits reduced to 63.54 D to wit 
            
              
                 
                
                
                 
                 D
              
              
                
                Balance as stated in your account
                
                
                299.16½
              
              
                
                By 
                corn from Carlton on acct of T M Randolph
                122.50
                
              
              
                
                
                my order in favor of Fagg
                 53.12½
                
              
              
                
                
                cash recd from Th: J. Randolph on your account 
                 60.
                
              
              
                
                
                  balance remaining due
                 63.54
                
                299.16½
              
            
            Of that which will be due July 1st Th: J. Randolph advanced me 240.D. on your account, for which I gave him an order on you payable Sep. 1. so that there will be due for this quarter but 80.D. more.   ever & affectionately your’s
            Th: Jefferson
          
          
            P.S. I set out for Bedford on Saturday next.
          
        